Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrator of claims 1 & 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that if the feature is cancelled from the claims, there may be the potential for a ‘double patenting’ type rejection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
This application is in condition for allowance except for the following formal matters: 
As above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalb (US PGPUB 2005/0218980) discloses input and offset voltage differential pairs in parallel but lacks the high pass filter and integrator claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843